DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Corin (WO 2013/124069) in view of Vavalle (2013/0075193).
	With respect to Claim 1, Corin teaches a sound absorbing material (Figures 1 and 9-17) suitable for use in rooms inside buildings for absorbing sound (See in figure 17, see title), said sound absorbing material comprising: a continuous substantially translucent polymeric film (defined by layers 4/6, Page 3, Lines 10-11) arranged with a fastening device (could be intermediate layer #8 on which layers 4 and 6 are fastened), 
With respect to Claim 2, Corin teaches wherein the fastening device (8) is a continuous frame (define by outer periphery of intermediate layer #8) surrounding substantially the whole periphery of the film (4/6), wherein the film is tensioned within the frame.  The Examiner considers the gluing of the layer to the intermediate layer #8, especially when curved as in Figures 13A-E and 17, will have inherent tension on at least portions of the film layers 4/6.
With respect to Claim 3, Corin teaches wherein the film (4/6) thickness (t) is about 0.2 mm (Page 6, Lines 17-18).  2Atty. Docket No.: 850066-00965
With respect to Claim 4, Corin teaches wherein the slit (10) width (d) typically is about 100 µm (Page 2, Lines 22-23).
With respect to Claim 5, Corin teaches wherein the slit (10) length (L) is about 15 mm (Page 2, Lines 19-20).
With respect to Claim 6, Corin teaches wherein the mutual distance (b) between substantially parallel slits (10) is about 6 mm (Page 10, Lines 29-32).
With respect to Claim 7, Corin teaches wherein the distance (s) between adjacent slits (10) in their longitudinal direction is about 15 mm (See Figure 11; Page 10, Line 34 - Page 11, Line 6).
With respect to Claim 8, Corin teaches wherein the polymeric material is selected from the group consisting of PP, PE, PC and PS (Page 3, Lines 10-11).
With respect to Claim 9, Corin teaches wherein the polymeric film (4/6) is formed as a square or rectangular sheet having a substantial level surface and where fastening device (could be intermediate layer #8 on which layers 4 and 6 are fastened) is provided at least at two opposite sides of the film (4/6).3Atty. Docket No.: 850066-00965
With respect to Claim 10, Corin teaches wherein the fastening device is a flexible sheet material of a polymer or textile (page 3, Lines 1-5, 10-11), said sheet being attached to at least a part of the periphery of the film (4/6).
With respect to Claim 11, Corin teaches wherein the film is made of polypropylene.  Corin and Vavalle fail to explicitly teach wherein the polypropylene comprises a halogen-free flame retardant containing calcium hydrophosphite as the main component.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the polypropylene comprises a halogen-free flame retardant containing calcium hydrophosphite as the main component, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
With respect to Claim 13, Corin teaches wherein the film (4/6) is attached to a curved frame (See Figures 13A-E and 17) and tensioned to form an uneven curved film (4/6) surface.
With respect to Claim 14, Corin teaches method of assembly of a the sound absorbing material of claim 1 (Figures 1 and 11-17) comprising: a) providing a sheet (4/6) of the sound absorbing material; b) providing numerous mounting devices (could be the upper and/or lower surface of each individual cell #12 in figure 2); 4Atty. Docket No.: 850066-00965c) tensioning the sound absorbing material (4/6) within said mounting devices (each of cells #12) and affixing (with glue) the sound absorbing material (4/6) to the mounting devices (12); and attaching the mounting device and sound absorbing material at a distance (D) from an object in the building (See Figures 15 and 17).
With respect to Claim 15, Corin and Vavalle fail to explicitly wherein the distance (D) is about 50-200 mm, particularly about 100 mm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the distance (D) is about 50-200 mm, particularly about 100 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233
With respect to Claim 16, Corin teaches wherein several sound absorbing material (4/6) layers are arranged on top of each other.
With respect to Claim 17, Corin teaches wherein the sound absorbing material (4/6) is mounted to a substantially vertical object (See Figure 17, #80), with its microslits (10) arranged with their longitudinal axis in a substantially vertical direction (clearly seen).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Corin (WO 2013/124069) in view of Vavalle (2013/0075193), as applied to claim 9 above, and further in view of Ohl (2013/0037646).
With respect to Claim 12, Corin and Vavalle are relied upon for the reasons and disclosures set forth above.  Corrin and Vavalle fail to teach wherein the fastening device is provided in the form of a shade, including means to suspend the material from an object, and means to allow the polymer film to be drawn down from a rolled-up configuration to an extended configuration and fixed by fastening means or one or more weights.  Ohl teaches wherein it is known to provide a sound absorbing material (120) such that fastening device (220/320) is provided in the form of a shade, including means to suspend the material (120, when combined) from an object (surface for which device is suspended from), and means to allow the polymer film (120, when combined with Corin) to be drawn down from a rolled-up configuration (See Figures 2 and 3) to an extended configuration and fixed by fastening means or one or more weights.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Corin as modified, with the apparatus of Ohl so as to adjust the reverberation time in a room by variably deploying the sound absorbing material.

Response to Arguments
Applicant's arguments filed 9/15/21 have been fully considered but they are not persuasive.  The Examiner still considers the obvious combination of Corin, Vavalle and Ohl to teach all of the limitations as claimed by Applicant.
Regarding Applicant’s argument that Corin fails to teach a substantially translucent polymeric film as claimed, the Examiner disagrees as Corin teaches an identical film to that disclosed by Applicant, so it is unclear how Applicant’s identical material having an identical thickness and no mention of adding any coloring agents will be “substantially translucent,” while Corin’s identical film somehow will not be “substantially translucent”.  Corin teaches that  film #4/6 can be a polyethylene (PE) or polypropylene (PP) (see Corin, Page 3, Lines 10-11), which is the same material taught by Applicant (see claim 8, Specification, [00010]), having an identical thickness to Applicant’s (See Corin, Page 2, Lines 32-34; see Applicant’s claim 1 and Specification, ([0010]).  Additionally, it is unclear what “substantially translucent” means.  Is a material that is 99.9% transparent or opaque also considered to be “substantially translucent”?  Applicant’s disclosure sets no boundary for the line between “substantially transparent” and opaque of transparent.  Still further, the use of polyethylene (PE) and polypropylene (PP) are well known and are of the most common plastics used to make many common household items such as plastic bottles and bags, which one of ordinary skill would understand to be “substantially translucent” in the broadest reasonable interpretation of the terminology.  See NPL1, which is the Wikipedia page for polypropylene (PP), teaching that it is known that the transparency can be adjusted (see last sentence of section titled: “Chemical and physical properties”), which shows that it is known to be “substantially translucent” in the broadest reasonable interpretation of the terminology.
Regarding Applicant’s argument that intermediate layer of Corin is not a fastening device, the Examiner disagrees.  Applicant argues, without any evidence or citation from Corin, that “a close read of Corin reveals that these intermediate layers are film of the multilayer film and not a fastening device.”  While the Examiner is unclear what Applicant is referring to, Figures 2-7 and 8A-8C show a number of different variants of the intermediate layer, which are clearly not formed from additional layers of polymeric film layers #4/6.  In fact, Corin discusses that during manufacturing of the microslits, the device may collapse if the intermediate layer is not stable enough (Page 10, Lines 3-10).  Further, as stated in the rejection, layers #4/6 are glued to layers #8, and gluing is a well-known way of “fastening” things together.  Because layers #4/6 are fastened to intermediate layer #8, and intermediate layer must be stable enough so as to not collapse, it is supporting layers #4/6 and serves as a “frame or frame element” as Applicant’s Specification states that the fastening device “may be a frame or frame element… (See Specification, [0030]).”  Because the intermediate layers serves as a support layer for which the layers #4/6 are attached, it is unclear how intermediate layers cannot be considered a frame as claimed.
Regarding Applicant’s argument that Vavalle teaches a “percentage of open area (POA)” and that the claims require a “degree of perforation,” and that these two percentages of a perforation/microslit are not the same thing, the Examiner disagrees.  Applicant states that “POA is not the relationship of the surface area of the perforation to the total surfaces area, rather the percentage of the panel drilled without regard to slit area or surface area.” This is incorrect, as percentage of open area (POA) is in fact the relationship of the surface area of the perforation to the total surfaces area.  Vavalle states that “POA (Percentage of Open Area) which is the total percentage of the panel which has been drilled,” and Applicant adds to the Vavalle teaching by arguing that “POA is not the relationship of the surface area of the perforation to the total surfaces area rather the percentage of the panel drilled without regard to slit area or surface area (underlined portion not part of Vavalle’s disclosure, but added by Applicant).” It is unclear how Applicant is interpreting the phrase “percentage of panel drilled.”  Vavalle is clearly teaching that POA is a percentage of the open area, which in Vavalle is a drilled circular aperture, but when combined with Corin, the open area is the open area of the microslit. The total percentage of the panel drilled in Vavalle is referring to the surface area of the panel, and does not include a volume or depth of the perforation, as one of ordinary skill would understand that the “area” in “Percentage of Open Area” is a two dimensional region, and there is no other way to interpret “percentage of open area (POA)” and “degree of perforation” as being another than how much of the sheet/film/panel/layer is occupied by holes, expressed as a percentage.  Lastly, Applicant argues that the range cited by Vavalle does not encompass the claimed range.  The claimed range (0.3-10%) and the range of Vavalle (1%-35%) clearly overlap, which is all the prior art needs to show in this case.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837